Opinion by
Willson, J.
§ 56. Statement of facts; absence of, ground for reversal when. It appears from the record that within due time appellant prepared a statement of facts, and submitted the same to opposing counsel, but counsel could not agree upon a statement of facts, and submit*85ted their respective statements to the judge, requesting him to prepare and certify a statement of the facts; but owing to the inability of the judge, from sickness, to perform this duty, no statement of facts was prepared, certified and filed in the cause. We think that appellant has been thus deprived of a valuable right without fault or negligence on her part, or on the part of her counsel, . and that justice requires that she should have a new trial of the cause.
February 6, 1890.
Reversed and remanded.